PD-0422-15
                         NO.

               COURT OF APPEALS NO.     03-14-00236-CR


                               IN THE
               COURT OF CRIMINAL APPEALS OF TEXAS

                                                         COURT OF CRIMINAL APPEALS

                        KEVIN TODD HARDIN,
                                                              APR 17 2015
                               Appellant/Petitioner
                                                         Abel Acosta, Clerk
                                 v.




                       THE STATE OF TEXAS,
                               Appellee/Respondent

                                                                 FILED IN
            On appeal from the Third Court of AppealspOURT OF CRIMINAL APPEAI S
                           Austin, Texas
                                                               APR 17 2015

                  MOTION TO SUSPEND RULE 9.3(b),            Abel Acosta, Clerk


TO THE HONORABLE COURT OF CRIMINAL APPEALS:

     NOW COMES, KEVIN TODD HARDIN, Appellant/Petitioner in the

above styled and numbered cause and moves the Court to suspend

Rule 9.3(b) of the Texas Rules of Appellate Procedure. In sup-
port of this motion Petitioner shows the Court as follows:

                                 I.


    Petitioner is currently incarcerated in the Mark W. Michael

Unit of the Texas Department of Criminal Justice - Institutional

Division in Tennessee Colony, Texas.
                               II.

     Rule 9.3(b) states in pertinent part: "A party must file the

original and 11 copies of any document addressed to...the Court of

Criminal Appeals..." See Texas Rules of Appellate Procedure, Rule

9.3(b).

                              III.


     Due to Petitioner's current incarceration, he is unable to

duplicate any documents because he does not have access to a copy

machine.


                             PRAYER


     WHEREFORE, PREMISES CONSIDERED, Kevin Todd Hardin respect

fully requests that this Court suspend.Rule 9.3(b) of the Texas
Rules of Appellate Procedure in this case and permit him to file

only the original of his Petition for Discretionary Review.

                                      Respectfully
                                       espectruiiy submitted,
                                                   submittec


                                      KEVIN TODD HARDIN
                                      PETITIONER
                                      TDCJ No. 1920319
                                      Mark W. Michael Unit
                                      2664 FM 2054
                                      Tennessee Colony, Texas 75886

                     CERTIFICATE OF   SERVICE

     I hereby certify that a true and correct copy of the fore

going motion has been served by placing same in the United States

Mail, postage prepaid, addressed to: Burnet County District At

torney's Office, P.O. Box 725, Llano, Texas 78643 and State Prose

cuting Attorney, P.O. Box 13046, Austin, Texas 78711-3046 on this



                                      KEVIN TODD HARDIN